DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (Wei et al., Pub. No: US 2013/0241451 A1) fails to teach in a case where the communication circuit has not received the driving command for a certain period of time, the electric power delivery control circuit blocks the electric power to the power source circuit and in combination with the other limitations of the base claim.
As to claim 2, the prior art of record(s) (Wei et al., Pub. No: US 2013/0241451 A1) fails to teach the processor includes a feedback control circuit which (i) obtains information concerning a result of an output from the power source circuit and (ii) carries out feedback control on the power source circuit in accordance with the information and in combination with the other limitations of the base claim.
As to claim 3, the prior art of record(s) (Wei et al., Pub. No: US 2013/0241451 A1) fails to teach a main body unit including a feedback control circuit which (i) obtains information concerning a result of an output from the power source circuit and (ii) carries out feedback control on the power source circuit in accordance with the information and in combination with the other limitations of the base claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 01/14/2022, with respect to claims 1-13 have been fully considered and are persuasive. Independent claims 1-3 and corresponding dependent claims 4-13 are allowable based on amendment to claims 1, 2, 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2846	02/24/2022